Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Baker, J.), imposed January 9, 1990, the sentence being an indeterminate term of five years to life imprisonment, and $800 in restitution, upon his conviction of criminal sale of a controlled substance in the second degree, after a plea of guilty.
Ordered that the sentence is modified, on the law, by deleting the provision thereof directing the payment of restitution; as so modified, the sentence is affirmed (see, People v Rowe, 152 AD2d 907, affd 75 NY2d 948 for reasons stated at App Div). Mangano, P. J., Brown, Kooper, Sullivan and Rosenblatt, JJ., concur.